Citation Nr: 0426128	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a psychiatric 
disability on a direct basis, and as secondary to the 
service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran served on active duty with the United States Army 
from May 31, 1973, to November 7, 1973, and was 
administratively discharged while still a trainee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The RO denied service 
connection for rhinitis, duodenitis, and anxiety disorder.  

In an April 2002 decision, the Board denied service 
connection for a chronic respiratory disorder, and remanded 
the claim of service connection for a chronic 
gastrointestinal disorder, which was granted in a March 2004 
rating decision.  The Board also remanded the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for an anxiety 
disorder.  

In its April 2002 remand, the Board referred to the RO the 
issues of service connection for kidney, bladder, prostate, 
liver, "lipase", and "venipuncture" problems.  It does not 
appear that the RO has taken any action on these issues.  As 
these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is again referring 
them to the RO for clarification, initial consideration, and 
any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In October 1992, the Board denied service connection for 
a psychiatric disorder.

2.  Evidence submitted subsequent to the October 1992 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.

3.  A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter; nor was a 
psychosis manifested disabling to a compensable degree during 
the first post service year.  

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
psychiatric disorder which has been linked to service, or 
causally to his service-connected low back disability on any 
basis.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1992 decision 
wherein the Board denied entitlement to service connection 
for a psychiatric disorder is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.159, 3.160(d), 20.1100, 20.1104, 
20.1105, 20.302 (2003).

2.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by active service, proximately due to, the 
result of, or aggravated by the service-connected low back 
disability; nor may service connection be presumed for 
psychosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the October 1992 
decision wherein the Board denied entitlement to service 
connection for a psychiatric disorder is reported in 
pertinent part below.



Service medical records do not show treatment for or a 
diagnosis of a psychiatric disorder.  At separation in 
October 1973, the veteran's psychiatric evaluation was 
normal.  On his report of medical history form from the same 
month, he placed a check in the "no" box to indicate that 
he did not have depression or nervous trouble of any sort.  
On a mental status evaluation, the examiner noted that no 
significant mental illness was found.  

In a January 1974 rating decision the RO granted the veteran 
entitlement to service connection for a contusion of the 
lumbar spine.  

At a May 1982 VA examination the veteran complained of a 
nervous condition.  

The veteran was seen at a VA facility in January 1986 with a 
complaint of nervousness.  

He was treated by Dr. JS (initials) in April and May 1986 for 
anxiety, and in April 1987 for questionable anxiety neurosis.  

In January 1990, he was treated in the mental hygiene clinic 
and was diagnosed with dysthymic disorder.  

At the February 1990 hearing, the veteran testified that he 
had first begun experiencing problems while in service in 
1973.  He stated that he discussed his problems with an Army 
chaplain, and was treated by an Army psychiatrist.  

He testified that after service, he was treated at a VA 
facility and was placed on "Dioxin" in 1973 until 1978.  He 
testified that he received medication from a private 
physician from that time on.  

In October 1992 the Board denied service connection for a 
psychiatric disorder.  Evidence submitted subsequent to this 
decision is summarized in pertinent part below.


In May 1999 the veteran submitted a statement wherein he made 
known his intention to have reopened a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder.

VA Medical Center treatment records were submitted from 1998 
to 2000.  They show that the veteran was treated for his 
anxiety disorder during this time.  

VA Medical Center treatment records were submitted from 2000 
to 2001, and show that the veteran was seen for anxiety 
disorder.  

Service personnel records were submitted in November 2002.  
They show that a chaplain saw the veteran in October 1973.  
He recommended that he be dismissed for the convenience of 
the Army.  

In January and July 2003, attempts were made to obtain a list 
of the veteran's medication and prescriptions from VA 
pharmacies going back to 1973.  Pursuant to the request, 
lists of prescriptions were obtained, but they only went back 
to 1997.  

The veteran underwent a VA examination in September 2003.  
Assessment was generalized anxiety disorder, rule-out panic 
disorder with agoraphobia.  The examiner commented that the 
veteran's anxiety disorder did not appear to be related in 
any way to any psychiatric disability demonstrated while he 
was in the military.  

He commented that his current anxiety did not appear to be 
impacted or in any way worsened or caused by his service-
connected lumbosacral disability.  

He stated that he had a long history of anxiety, and that his 
symptoms appeared to be most consistent with panic disorder 
with agoraphobia with probable underlying generalized anxiety 
disorder.  



Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).


The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 

(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2003).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).


Analysis

Preliminary Matter: Duties to Notify & To Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In an April 2001 VCAA letter, the RO informed the 
veteran of the requirements necessary to substantiate his 
claim of service connection for an anxiety disorder.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the April 2001 VCAA 
letter, the RO informed the veteran that it would try to help 
get such things as medical records, employment records, or 
records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The April 
2003 letter told the veteran to complete the enclosed forms 
if he wanted it to request those records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the April 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  



It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision in September 2000, it is determined that he is not 
prejudiced by such failure.  

For one thing, inasmuch as the initial unfavorable decision 
in September 2000 predated the VCAA, the required notices 
described in the VCAA could not have been given before then.  

Furthermore, VA has consistently asked the veteran for 
information about where and by whom he was treated throughout 
the more than 5 years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2001 VCAA letter.  

Following that letter, the development of the claim 
continued, and, in August 2001, the claim was reviewed and 
the veteran was sent a statement of the case.  As a result, 
the veteran was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   


In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.


New and Material Evidence

By decision dated October 1992, the Board denied the 
veteran's claim for service connection for a nervous 
disorder.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ § 5108, 7104; 38 C.F.R. § 3.156(a) (2003).  

It is determined that since the October 1992 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, service personnel records 
were obtained in November 2002 which showed that he was 
counseled by a chaplain in October 1973 before he was 
dismissed from the Army.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether he was 
treated for or exhibited symptoms of a psychiatric disorder 
while in service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  

Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

Although the veteran's claim of service connection for a 
psychiatric disability has been considered on a ground 
different from that of the RO (the RO addressed the veteran's 
claim of service connection for a  psychiatric disability on 
the merits) the issue of new and material evidence must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374 (1998).  

The veteran's representative argues in the August 2004 brief 
that the claim should be remanded so that the RO can consider 
the veteran's claim on the basis of whether new and material 
evidence had been submitted.  It is pointed out that the 
August 2001 statement of the case and the March 2004 
supplemental statement of the case did not explicitly 
determine whether or not the veteran had submitted new and 
material evidence in order to reopen his claim, but they did 
list the regulations for new and material evidence.  

The veteran is not prejudiced by the RO's adjudication of his 
claim on the merits (and its' implicit determination that the 
veteran's claim was reopened) inasmuch as the veteran has 
consistently been arguing the merits of his claim.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  


De Novo Service Connection for a Psychiatric Disorder

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the next step is consider the veteran's 
claim of service connection de novo or on the merits.  

Regarding the veteran's claim that his anxiety disorder is 
related to service, it is noted that he was only in service 
for a little over 5 months, and he was not seen for any 
psychiatric disorders during that time.  At separation, his 
psychiatric evaluation was normal, and he indicated on his 
report of medical history form that he did not have 
depression or nervous trouble of any sort.  

Although the veteran was seen by a chaplain shortly before 
leaving service, and the chaplain recommended that he be 
dismissed from the Army, as noted earlier, he was not seen or 
diagnosed with any specific psychiatric disorders.  The 
evidence does not show that he complained of a nervous 
disorder until May 1982, and he was not seen for a 
psychiatric disorder until January 1986 (more than 12 years 
after service) when he complained of nervousness.  

A VA examiner commented in September 2003 that the veteran's 
anxiety disorder did not appear to be related in any way to 
any psychiatric disability demonstrated while the veteran was 
in the military.  Based on these findings, the veteran's 
claim must be denied on a direct basis.  

Regarding the veteran's claim that his anxiety disorder is 
secondary to his service-connected low back disability, his 
claim was referred to a VA physician in September 2003.  
After reviewing the claim folder, the examiner concluded that 
the veteran's psychiatric disorders were not related to his 
low back disability.  He specifically commented that the 
veteran's anxiety did not appear to be impacted or in any way 
worsened or caused by the low back disability.  As there is 
no other medical opinion regarding the possible relationship 
between the veteran's low back and his psychiatric condition, 
it must be concluded that the veteran's anxiety disorder is 
not related to his low back disability.  Thus, the veteran's 
claim must be denied on a secondary basis as well.  

Although the veteran claims that his current psychiatric 
disorder was incurred in service (or in the alternative that 
it is related to his service-connected low back disability), 
he is not a medical professional who can make such a 
determination.  

The veteran is competent to describe symptoms he had during 
service, but as a layperson, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for a psychiatric disorder must 
be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is granted to this extent 
only.  

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to the service-connected low back 
disability, is denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



